         Case 1:21-cr-00225-MKV Document 31 Filed 04/09/21 Page 1 of 1

                                                          USDC SDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             DOC #:
                                                          DATE FILED:  4/9/2021
 UNITED STATES OF AMERICA,

                       -v-                                     21-cr-225 (MKV)

 MASSIEL ENCARNACION-VELEZ et al.,                                  ORDER

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the parties shall appear for arraignments and an initial

pretrial conference on Monday, April 19, 2021 at 1:00 PM. If all defendants consent, the

proceedings will be held by videoconference. All defense counsel must submit the appropriate

waiver and consent forms by April 13, 2021.


SO ORDERED.
                                                   _________________________________
Date: April 9, 2021                                MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
